Citation Nr: 0633619	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  00-17 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1961 to June 1965.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

The Board remanded this matter in August 2005 seeking, in 
part, a medical examination and opinion on the veteran's 
claim that his service-connected hearing disabilities render 
him unemployable under VA guidelines.  


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
service-connected hearing disabilities have rendered him 
unemployable under VA guidelines.  


CONCLUSION OF LAW

The schedular criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.341(a), 4.16(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Veteran's Claim for a TDIU

The veteran claims entitlement to a TDIU.  He states that his 
service-connected hearing related disorders - bilateral 
hearing loss and tinnitus - disable him to such an extent 
that he is currently unemployable.  The Board finds that the 
medical evidence of record does not preponderate against his 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. §§ 3.321(b), 4.16(b); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

In this matter, the evidence shows that the veteran is rated 
as 60 percent disabled for bilateral hearing loss and 10 
percent disabled for tinnitus (he is also rated as 0 percent 
disabled for residuals of a tonsillectomy).  As the veteran 
is rated 60 percent disabled for at least one disability, the 
record must also show, if he were to prevail here, that he is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  The Board 
finds that this supporting evidence exists in the record in 
the form of VA medical opinions dated in November 2005 and 
February 2006, and a private medical opinion dated in October 
2000.    

The private examiner stated that, due to the veteran's non-
service-connected back disorder, and his hearing loss 
disorder, the veteran is unemployable.  The November 2005 VA 
examiner, who is an otolaryngologist, described the veteran's 
hearing loss as "very severe," stated that this disability 
limits the veteran's communication to one-on-one situations 
with little background noise, and stated that this 
disability, "significantly adversely [affects] his 
employability[.]"  The examiner noted that the veteran's 
non-service-connected back disorder limits the veteran's 
employability as well, particularly in his career field as an 
electrician.  Nevertheless, the examiner indicated that, even 
without the back injury, the veteran could not work around 
machinery because his hearing impairment would pose a risk to 
himself and to others.  In closing, the examiner speculated 
that "there may be" areas where the veteran could work, but 
in his opinion these options are "limited."  The February 
2006 examiner - the audiologist who conducted an October 2005 
examination showing the impairment - concurred with the 
otolaryngologist's findings and opinion.  

As this supportive medical evidence is unchallenged in the 
record, the Board finds that the medical evidence does not 
preponderate against the veteran's claim that he is "unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities."  38 C.F.R. §§ 
4.16, 4.25.  See also 38 U.S.C.A. § 5107 (2002); Alemany, 
supra.  


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
granted.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


